DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9, and 12-19 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
Figures 1 and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Acknowledged Prior Art hereinafter referred to as AAPA.

Regarding claim 1, AAPA discloses circuit breaker (1)(Fig. 1), comprising: at least one external conductor section (2)(Fig. 1) from an external conductor supply terminal (3) of the circuit breaker (1) to an external conductor load terminal (4) of the circuit breaker (1); and one neutral conductor section (5) from a neutral conductor terminal (6) of the circuit breaker (1) to a neutral conductor load terminal (7) of the circuit breaker (1), wherein a mechanical bypass switch (8)  is arranged in the at least one external conductor section (2), wherein a semiconductor circuit arrangement (11) of the circuit breaker (1), which semiconductor circuit arrangement comprises a four-quadrant switch (20), is connected in parallel with the bypass switch (8), wherein a 

Regarding claim 2, AAPA discloses the two discrete semiconductor components each comprise reverse conduction IGBTs (21)(Fig. 1).

Regarding claim 3, AAPA discloses the two discrete semiconductor components (21)(Fig. 1) are arranged in antiseries with each other and in parallel with the bypass switch (8).

Regarding claim 4, AAPA discloses the two discrete semiconductor components each comprise reverse blocking IGBTs (21)(Fig. 1).

Regarding claim 5, AAPA discloses the two discrete semiconductor components (21)(Fig. 1) are arranged in antiparallel with each other and in parallel with the bypass switch (8)(Fig. 1).

Regarding claim 7, AAPA discloses a second mechanical disconnector switch (10)(Fig. 1) is arranged in the neutral conductor section (5), and wherein the electronic control unit (13) is configured to operate the second mechanical disconnector switch (10).

Regarding claim 9, AAPA discloses the first time (56)(Fig. 5) is so long that switching contacts of the first mechanical disconnector switch (9)(Fig. 1) and switching contacts of the second mechanical disconnector switch reach a mechanically steady state (10).



Regarding claim 14, AAPA discloses the varistor comprises a thermally coupled fuse (19)(Fig. 1).

Regarding claim 15, AAPA discloses the semiconductor circuit arrangement is configured without a snubber member (24)(Fig. 1).

Regarding claim 16, AAPA discloses the voltage- dependent resistor comprises a varistor (19)(Fig. 1).

Regarding claim 17, AAPA discloses the semiconductor circuit arrangement (11) has only two discrete semiconductor components (21)(Fig. 1).

Regarding claim 18, AAPA discloses the first mechanical disconnector switch (9) is arranged in the at least one external conductor section (2) in series with the bypass switch (8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Acknowledged Prior Art (hereinafter referred to as AAPA).

Regarding claim 12, AAPA fails to disclose the first time is between 0.8 ms and 1.2 ms.
AAPA teaches a time related switching sequence (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first time is between 0.8 ms and 1.2 ms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, AAPA fails to disclose the first time is substantially 1 ms.
However, AAPA teaches a time related switching sequence (Fig. 5).
In re Aller, 105 USPQ 233.

Conclusion
Prior Art of record not relied upon is considered pertinent to applicant’s disclosure: Niehoff (US 2016/0314928) teaches a circuit breaker with a semiconductor arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        






	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839